ICON Leasing Fund Twelve, LLC First QuarterPortfolio Overview ICON Leasing Fund Twelve, LLC Table of Contents Introduction to Portfolio Overview 1 Investment During the Quarter 1 Investments Following the Quarter 1 Dispositions Following the Quarter 2 Portfolio Overview 3 Revolving Line of Credit 5 Perfomance Analysis 6 Transactions with Related Parties 7 Financial Statements 9 Forward Looking Statements 13 Additional Information 13 ICON Leasing Fund Twelve, LLC As of July 25, 2013 Introduction to Portfolio Overview We are pleased to present ICON Leasing Fund Twelve, LLC’s (the “Fund”) Portfolio Overview for the quarter ended March 31, 2013. References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $347,686,947 commencing with our initial offering on May 7, 2007 through the closing of our offering on April 30, 2009.During our operating period, we will invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investment During the Quarter The Fund made the following investment during the quarter ended March 31, 2013: NTS, Inc. Investment Date: 03/28/2013 Collateral: Telecommunications equipment valued at $41,000,000. Structure: Loan Expiration Date: 07/01/2017 Facility Amount: Equity Invested: Investments Following the Quarter The Fund made the following investments after the quarter ended March 31, 2013: Lubricating Specialties Company Investment Date: 04/05/2013 Collateral: Liquid storage tanks, blending lines and packaging equipment valued at $52,030,000. Structure: Loan Expiration Date: 08/01/2018 Facility Amount: Equity Invested: 1 ICON Leasing Fund Twelve, LLC Investments Following the Quarter (continued) Jurong Aromatics Corporation Pte. Ltd. Investment Date: 05/15/2013 Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore valued at approximately $2,260,000,000. Structure: Loan Expiration Date: 01/16/2021 Facility Amount: Equity Invested: NTS, Inc. Investment Date: 06/27/2013 Collateral: Telecommunications equipment valued at $41,000,000. Structure: Loan Expiration Date: 07/01/2017 Facility Amount: Equity Invested: Dispositions Following the Quarter The Fund disposed of the following investments after the quarter ended March 31, 2013: Atlas Pipeline Mid-Continent, LLC Structure: Lease Collateral: Natural gas compressors. Disposition Date: 05/30/2013 Equity Invested: $6,214,000* Total Proceeds Received: $9,390,000** AET, Inc. Limited Structure: Lease Collateral: One Aframax tanker. Disposition Date: 06/05/2013 Equity Invested: $13,965,000* Total Proceeds Received: $5,340,000** Ionian Group Structure: Lease Collateral: A product tanker vessel. Disposition Date: 07/02/2013 Equity Invested: $1,056,000* Total Proceeds Received: $1,775,000** Sealynx Structure: Lease Collateral: Auto parts manufacturing equipment. Disposition Date: 07/08/2013 Equity Invested: €7,638,000* Total Proceeds Received: €7,430,000** * Approximate amount. ** Approximate amount through life of the investment. 2 ICON Leasing Fund Twelve, LLC Portfolio Overview As of March 31, 2013, our portfolio consisted of the following investments: Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. Expiration Date: 02/01/2018 ION Geophysical, Inc. Structure: Loan Collateral: Analog seismic system equipment. Expiration Date: 8/1/2014 EMS Enterprise Holdings, LLC Structure: Loan Collateral: Metal cladding equipment consisting of furnaces, rolling mills, winders, slitters and production lines. Expiration Date: 9/1/2014 VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Expiration Date: 10/06/2014 Palmali Holding Company Limited Structure: Loan Collateral: Two Aframax tanker vessels. Expiration Dates: 07/28/2016 09/14/2016 Superior Tube Inc. Structure: Loan Collateral: Equipment and related inventory used in oil field services business. Expiration Date: 10/01/2017 Jurong Aromatics Corporation Pte. Ltd. Structure: Loan Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore. Expiration Date: 01/16/2021 Magnum Coal Company Structure: Lease Collateral: A Bucyrus Erie model 1570 Dragline. Expiration Date: 08/01/2015 Sealynx Structure: Lease Collateral: Auto parts manufacturing equipment. Expiration Date: 06/01/2013 Broadview Networks Holdings, Inc Structure: Lease Collateral: Telecommunications equipment. Expiration Dates: Various dates through 03/31/2014 3 ICON Leasing Fund Twelve, LLC Portfolio Overview (continued) Atlas Pipeline Mid-Continent, LLC Structure: Lease Collateral: Natural gas compressors. Expiration Date: 08/31/2013 Pliant Corporation Structure: Lease Collateral: Plastic films and flexible packaging manufacturing equipment. Expiration Date: 09/30/2013 AET, Inc. Limited Structure: Lease Collateral: Four Aframax product tankers, two Aframax tankers and two Very Large Crude Carriers. Expiration Dates: 11/13/2013 11/14/2013 03/29/2014 03/29/2021 SAExploration, Inc. Structure: Loan Collateral: Seismic imaging equipment. Expiration Date: 11/28/2016 Vroon Group B.V. Structure: Lease Collateral: Two handy-size container vessels. Expiration Date: 04/24/2014 Swiber Holdings Limited Structure: Lease Collateral: A saturation diving system. Expiration Date: 06/30/2014 Swiber Holdings Limited Structure: Lease Collateral: A 300-man accommodation and work barge. Expiration Date: 03/23/2017 Ionian Group Structure: Lease Collateral: A product tanker vessel. Expiration Date: 10/29/2014 4 ICON Leasing Fund Twelve, LLC Portfolio Overview (Continued) Leighton Holdings Ltd. Structure: Lease Collateral: An accommodation and work barge and three pipelay barges. Expiration Dates: 06/25/2017 10/27/2017 1/04/2018 NTS, Inc. Structure: Loan Collateral: Telecommunications equipment. Expiration Date: 07/01/2017 Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $10,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien by third parties.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility has been extended through March 31, 2015. The interest rate on general advances under the Facility is CB&T’s prime rate. We may elect to designate up to five advances on the outstanding principal balance of the Facility to bear interest at the current London Interbank Offered Rate plus 2.5% per year. In all instances, borrowings under the Facility are subject to an interest rate floor of 4.0% per year. In addition, we are obligated to pay an annualized 0.5% fee on unused commitments under the Facility. At March 31, 2013, there were no obligations outstanding under the Facility. On June 17, 2013 and June 21, 2013, the Fund borrowed $1,000,000 and $2,000,000, respectively, under the Facility. On July 9, 2013, the Fund repaid the $3,000,000 in full. 5 ICON Leasing Fund Twelve, LLC Performance Analysis Capital Invested As of March 31, 2013 Leverage Ratio 1.06:1* % of Receivables Collected in the Quarter Ended March 31, 2013 100%** *Leverage ratio is defined as total liabilities divided by total equity. **Collections as ofJuly 8, 2013. One of our objectives is to provide cash distributions to our members.In order to assess our ability to meet this objective, unaffiliated broker dealers, third party due diligence providers and other members of the investing community have requested that we report a financial measure that can be reconciled to our financial statements and can be used to assess our ability to support cash distributions from our business operations.We refer to this financial measure as cash available from our business operations, or CABO.CABO is not equivalent to our net operating income or loss as determined under GAAP.Rather, it is a measure that may be a better financial measure for an equipment fund because it measures cash generated by investments, net of management fees and expenses, during a specific period of time.We define CABO as the net change in cash during the period plus distributions to members and investments made during such period, less the debtproceeds used to make such investments and the activity related to the Facility, as well as the net proceeds from equity raised through the sale of interests during such period, if any. We believe that CABO may be an appropriate supplemental measure of an equipment fund’s performance because it is based on a measurement of cash during a specific period that excludes cash from non-business operations, such as distributions, investments and equity raised. Presentation of this information is intended to assist unaffiliated broker dealers, third party due diligence providers and other members of the investing community in understanding the Fund’s ability to support its distributions from its business operations. It should be noted, however, that no other equipment funds calculate CABO, and therefore comparisons with other equipment funds are not meaningful.CABO should not be considered as an alternative to net income (loss) as an indication of our performance or as an indication of our liquidity.CABO should be reviewed in conjunction with other measurements as an indication of our performance. Cash Available from Business Operations, or CABO, is the cash generated by investments during a specific period of time, net of fees and expenses, excluding distributions to members, net equity raised and investments made. Net Change in Cash per GAAP Cash Flow Statement Business Operations Net cash flow generated by our investments, net of fees and expenses (CABO) Non-Business Operations Net Equity Raised Cash expended to make investments and Distributions to Members As indicated above, the total net change in cash is the aggregate of the net cash flows from Business Operations and the net cash flows from Non-Business Operations.By taking the total net change in cash and removing the cash activity related to Non-Business Operations (distributions, investments and equity raised), the amount remaining is the net cash available from Business Operations (net cash flows generated by investments, net of fees and expenses). 6 ICON Leasing Fund Twelve, LLC Performance Analysis (Continued) In summary, CABO is calculated as: Net change in cash during the period per the GAAP cash flow statement + distributions to Members during the period + investments made during the period - debt proceeds to be specifically used to make an investment - net proceeds from the sale of Interests during the period CABO Cash Available From Business Operations for the Period January 1, 2013 to March 31, 2013 Cash Balance at January 1, 2013 $ Cash Balance at March 31, 2013 $ Net Change in Cash $ ) Add Back: Distributions Paid to Members from January 1, 2013 to March 31, 2013 $ Investments made during the Period Investment in Notes Receivable $ Investment in Joint Ventures - $ Deduct: Net Equity raised during the Period $
